The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is in response to the amendments and arguments filed and entered with the RCE filed 7/25/2022.  Claims 1, 5-13 are pending.  Claims 2-4 have been canceled.  Claim 13 is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph 39 appears to have a typographical error “at least to a county,” should  be --at least to a country-- in the last sentence; and,
Paragraph 40 appears to have a typographical error “consume” should be 
--consumer-- in the last sentence.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receive indicator indicative of location of a communication device, append account and activate a rule.

Claims 1 and 5-13 are directed to a system, which is one of the statutory categories of invention.  (Step 1: YES).

The claims recite receive indicator indicative of location of a communication device, append account and activate a rule. 

The claim as a whole recites a method of organizing human activity, specifically the subgrouping of a fundamental economic practice and commercial or legal interaction  (advertising, marketing or sales activities or behaviors  including a sales/payment transaction with fraud control measures and/or increasing customer use of a payment account). The claimed invention is a method that allows for fraud control and reducing risk as well as a sales activity of receiving an indicator indicative of location of a communication device, appending an account and activating a rule which is a fundamental economic practice of a sales/payment transaction with fraud control measures. Thus, the claim recites an abstract idea. (see MPEP 2106.04)
The claim as a whole recites a method of organizing human interactions, specifically a fundamental economic practice of mitigating risk in sales activity and  business relations (lowered incident of false positives improves user experience). The claimed invention is a method that allows for the use of location information for a consumer device and updating a user’s account of the location to prevent fraud when location of transaction is not within a  region, a fundamental economic practice (mitigating risk, sales activity and business relations by updating the issuer of the account holder not meeting a threshold of usage to allow issuer to contact account holder with incentives for use. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the organizing human activities into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
The claim as a whole merely describes how to generally “apply” the concept of receiving and updating consumer location and use information in a computer environment. The claimed computer components (computing device, memory, processor, communication device, wireless network) are recited at a high level of generality and are merely invoked as tools to perform an existing financial fraud prevention process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The instant claimed invention is directed to a method of organizing human activities, specifically to fundamental economic practices and commercial and legal  interaction (including mitigating risk in payment/sales activities/transactions and business relations in making it better for a client with increased fraud prevention without frustration to the client to have a false positive for fraud while traveling  and removing a consumer from one of the segments allows the issuer to make alternative offers to the consumer to attempt to regain higher usage of the payment account --see originally filed specification at para 36--for marketing (to increase sales)). Therefore, claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea and are simply a generic recitation of a computing device with memory and processor performing their generic computer functions. The claim amounts to no more than stating receive location data and follow a rule in a computer environment (wireless network). Taking the elements both individually and as a combination, the computer components in claim 1 performs purely generic computer functions.
The claim recites the additional elements of a computing device with a processor/memory to perform the receive, append and activate step. The communication device is recited at a high level of generality and only performs generic functions of providing a first location data to the computing device of the claim system. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The computing device is simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Considered as an ordered combination, the computer components of the claims add nothing that is not already present when the steps are considered separately. The claims do not, for example, purport to improve the functioning of the computer components as recited above.  By applicant’s own admission (“The method steps, processes, and operations described herein are not to be construed as necessarily requiring their performance in the particular order discussed or illustrated…to be understood that additional or alternative steps may be employed…” see paragraph 63 of the originally filed specification) any order or combination may be employed.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  
By applicant’s own admission, the claimed invention is not performed on a special use computer but instead on a general purpose computer ( “a general purpose central processing unit (CPU), a microcontroller, a reduced instruction set computer (RISC) processor, an application specific integrated circuit (ASIC), a programmable logic circuit (PLC), a gate array, and/or any other circuit or processor capable of the functions described herein. The above examples are exemplary only, and are not intended to limit in any way the definition and/or meaning of processor” see paragraph 26 of the originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” In addition, by applicant’s own admission, the order of the steps is not required or specific “The method steps, processes, and operations described herein are not to be construed as necessarily requiring their performance in the particular order discussed or illustrated…It is also to be understood that additional or alternative steps may be employed” (see original specification, paragraph 62). Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).  
Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
	The elements of dependent claims 5-13 (a third indicator with a third location; predefined intervals; further rules, etc.) are also not patent eligible. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1, 5-13 are not patent-eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman (2015/0149356 A1).
	Specifically as to claim 1, Feldman discloses a system comprising: a location engine computing device including a non-transitory memory and a processor coupled to the non-transitory memory, the location engine computing device disposed at an issuer; and wherein the non-transitory memory includes multiple rules and executable instructions, each of the multiple rules specific to usage of an account in one of multiple segments; and wherein the executable instructions, when executed by the processor, cause the processor to: in response to movement of a portable communication device specific to a user into a first region from a region different than the first region (see para 1, 26-32), and independent of any transaction directed to an account of the user issued by the issuer: receive, from the portable communication device, via a wireless network, a first indicator indicative of a first location of the portable communication device, the first location being the location of the portable communication device at a first time in the first region  (see para 1, 26-32 and 57-58); in response to the first indicator and the first location being physically within the first region, append the account of the user to a first segment of the multiple segments, the first segment associated with the first region (see para 26); and automatically activate a first rule of the multiple rules specific to the first segment and included in the non-transitory memory, for the account based on the account being appended to the first segment, the first rule relating to authorization of subsequent transactions to the account  (see para 26 and 42-49); after appending the account to the first segment, and in response to movement of the portable communication device from the first region into a second region different than the first region, and independent of any transaction directed to the account of the user: receive, from the portable communication device, via the wireless network, a second indicator indicative of a second location of the portable communication device, the second location being the location of the portable communication device at a second time in the second region (see para 59 or 64); in response to the second indicator and the second location being physically within the second region, append the account to a second segment of the multiple segments (para 59 update the profile); and automatically activate a second rule of the multiple rules specific to the second segment and included in the non-transitory memory, for the account based on the account being appended to the second segment (see as above, para 1, 26-32 and 42-49, further, see para 61 rule to determine fraud score with new location); determine whether a number of total segments to which the account is appended exceeds the predefined threshold (see ; and based on a determination that the number of a total segments to which the account is appended exceeds the predefined threshold (see para 26, 32, 43); remove the account from the first segment; and automatically deactivate the first rule specific to the first segment (para 1, 26-32 and 42-49, 67). 
Specifically as to claim 5, after appending the account to the second segment, and in response to movement of the portable communication device from the second region into a third region different than the first and second regions, and independent of any transaction directed to the account of the user: receive, from the portable communication device, via the wireless network, a third indicator indicative of a third location of the portable communication device, the third 25Attorney Docket No. 16754-000109-US-COB location being the location of the portable communication device at a third time in the third region; in response to the third indicator and the third location being physically within the third region, append the account to a third segment of the multiple segments; and automatically activate a third rule of the multiple rules specific to the third segment and included in the non-transitory memory, for the account based on the account being appended to the third segment (see para 1, 26-32 and 42-49, 72). 
Specifically as to claim 6, receive a third indicator for a third location of the portable communication device; and append the account to a third segment based on the third indicator, but not removing the account from the second segment. (see para 26-32, 102). 
Specifically as to claim 7, remove the account of the user from the first segment, after a predefined interval of receiving the second indicator in which no further indicator for a location within the second region is received from the portable communication device (para 1, 26-32 and 42-49 esp 48 and 78). 
Specifically as to claim 8, wherein the account of the user is associated with a default segment; and wherein the executable instructions, when executed by the processor, cause the processor, after a predefined interval in which no indicator for a location within the second region is received from the portable communication device, to: remove the account from the second segment; automatically deactivate the second rule specific to the second segment; append the account to the default segment; and automatically activate at least one of the multiple rules specific to the default segment (para 1, 26-32 and 42-49, design choice).
Specifically as to claim 9, notify the issuer when no transaction is directed to the account of the user within the predefined interval (see para 26, 48).
Specifically as to claim 10, transmit a notification to the issuer, when the account of the user is appended to the first segment  (see para 26-32).
Specifically as to claim 11, wherein the portable communication device includes a smartphone (see para 24).
Specifically as to claim 12, in response to an interval consistent with the first time, and independent of any transaction directed to the account of the user, receive, from the portable communication device, via the wireless network, the first indicator indicative of the first location of the portable communication device (see para 26-32,42-49 and 56).
Specifically as to claim 13, a rule limiting the user to a predetermined number of off line purchases between on line purchases (see para 37-41 purchasing on the websites).

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument “Claim 1 is not directed to a method of organizing human activity). None of the features of Claim 1, in any way, are indicative of a sales activity or business relation…Instead, Claim 1 is directed to activation and deactivation of particular rules for the account… Such activation and deactivation of rules are not related to sales activity or to business relations” and include additional elements that go beyond any fundamental economic practice because the additional elements “enable specific location-based segmentation of the user's account based on the identified current location of the user's communication device and, as such, provide for automatic implementation of certain rules specific to the user's current location (with regard to use of his/her account) and automatic deactivation of other rules (for example, when the number of segments to which the user's account is appended exceeds the given threshold” Examiner respectfully disagrees.  The claim recites a system with a location engine computing device having a processor and non-transitory memory with rules specific to usage of an account and causing the processor to, in response to receiving an indicator indicative of a location of a portable communication device, receive location information, append the account and activate a first rule of relating to authorization of subsequent transactions to the account.  Applicant should provide how the claim language provides limitations to “improving identification of a location of a user.”  To this, applicant has argued “Applicant has developed an improvement in activation and deactivation of rules for an account that leverages a user's communication device to determine a current location of the user and that also leverages a predefined threshold to ensure that the user's account is not appended to outdated or unapplicable segments…In this way, meaningful rules may be activated while out-of-date rules may be deactivated whereby an efficient and accurate application of rules is provided for the user…Claim 1 is not so much directed to an improvement in location identification technology, but to improvements in actually and expediently activating (and deactivating) rules relating to a current location of the user, “  Examiner respectfully disagrees.  By applicant’s own admission, the invention is directed to solving the business problem of “the payment accounts are used by persons not associated with the payment accounts to make unauthorized purchases. Issuers provide a variety of controls for payment accounts to help limit or minimize the risks associated with such unauthorized use of the payment accounts. For example, fraud protection rules are often applied to payment accounts to limit cumulative amounts of purchases to the payment accounts over given periods, or to require particular user authentications such as signatures, PINs, or biometrics, etc. “ (see para 4 of original disclosure).  Further, removing an account from one of the segments allows the issuer to make alternative offers to the consumer to attempt to regain higher usage of the payment account (see originally filed specification at para 36) improving the abstract idea of increasing usage of a payment account by tagging an account for marketing (to increase sales).  
Further, taken individually or in combination, the recited limitations neither improve the functions of the computer itself, nor provide specific programming, tailored software, or meaningful guidance for implementing the abstract concept (Intell. Ventures I, 850 F.3d at 1342 (citing Alice, 573 U.S. at 224). None of the claims recite an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application of the abstract idea.
With regards to applicant’s argument the instant claimed invention “recites more than something that is merely well- understood, conventional, and routine” Examiner has not provided any rejection directed to well understood, routine, and conventional; therefore, said arguments to such are moot.
Considered as an ordered combination, the processor components of applicant’s method add nothing that is not already present when the steps are considered separately. Claim 1 does not, for example, purport to improve the functioning of the processor itself. Nor does it effect an improvement in any other technology or technical field. Instead, the claim amounts to nothing significantly more than an instruction to process and analyze data using a generic processor. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. 
With respect to the rejections under 35 USC 102 and regards to applicant’s argument “Claim 1 is amended herein to additionally recite that the processor is configured to determine whether a number of total segments to which the account is appended exceeds a predefined threshold and then, when the number of total segments to which the account is appended exceeds the predefined threshold, remove the account from the first segment and automatically deactivate the first rule specific to the first segment. Feldman, as cited, makes no reference to determining a number of segments to which an account is appended and then comparing that determined number to a threshold, as a basis for removing the account from a particular segment and deactivating a corresponding rule” Examiner respectfully disagrees.  Feldman provides for a database for storing consumer data including “the data received by the receiving unit 302 may be stored in the corresponding consumer profile 310 prior to the identification of the fraud score for the payment transaction” See above rejection and, in addition, para 47.
Applicant further argues “the referenced figures do not discuss or illustrate an account being appended to a segment and do not discuss a segment being associated with a region. In other words, there is no segment described or illustrated in FIGS. 1A and 2A as specifically associated with a first region (as recited in Claim 1), nor is there described or illustrated a payment account appended to such segment. FIGS. 1A and 2A merely illustrate that a consumer can use a computing device within different countries. But again, the cited figures do not illustrate a segment specifically associated with one of the different countries and then an account appended thereto. That said, more generally (as noted above), Feldman makes no reference to a segment at all (to which an account may be appended), nor does it use the term segment in the first instance”  Examiner respectfully disagrees.  Applicant’s specification does not define the term “segment” and as such, using the ordinary dictionary definition, a segment is defined as “a separate piece of something.”  As disclosed in Feldman, the identifier associated with the consumer is within the scope of a separate piece of the account where this information is stored and updated about the location and activities of the account holder (see para 31-33, 35); identifying regions (locations, “and an indication of the country of location of the computing device” para 43 at least).
With regards to applicant’s argument “Feldman simply describes different types of payment accounts - not any rules specific to a segment (corresponding to a location of a user)…the identification of a fraud score based on fraud rules, the data received by the receiving unit, and the data included in the consumer profile. These fraud rules, though, are not the same as the rules (e.g., the first rule, etc.) recited in Claim 1, as the fraud rules are not activated (or deactivated) based on a location of the user and a specific segment to which a user's account is appended. The fraud rules themselves are based on transaction data, consumer data, merchant data, etc. and are not determined or changed by the segment the account has been appended to” Examiner respectfully disagrees.  Feldman is directed to a method for cross border payment transactions where the device identifier is received.  The location and an account identifier are further received to compute a fraud score based on the location and,  in turn, trigger rules (see para 29-35, figures 1A and 2A for appending accounts to segments). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gerrard et al. disclose a reconciler for a distributed storage system and appending segments of accounts for tracking/grouping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691